Citation Nr: 0601553	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  02-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to September 
1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which denied the veteran's 
claim of entitlement to service connection for a right knee 
disability.  

In July 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the prior remand, the veteran asserts that, if 
located, his service medical records would reflect his 
treatment for a knee injury he claims to have sustained half 
way through basic training.  Documents in the claims file 
reflects that, in all likelihood, the veteran's case is fire 
related as concerns the apparent unavailability of his 
service medical records.  Specifically, the National 
Personnel Records Center (NPRC) notified the RO in July 1999 
that the veteran's service medical records were not located 
at that facility.  In an October 1999 Deferred Rating 
Decision, the RO concluded that the veteran's service medical 
records had been destroyed in the July 1973 fire at NPRC and 
were unavailable for review.  The RO then submitted a second 
request to NPRC for the veteran's medical records in March 
2000.  NPRC notified VA in September 2000 that the veteran's 
clinical record(s) was being mailed to the RO, but a copy of 
that response was not associated with the veteran's claims 
folder until February 2004.  Additionally, there is a 
handwritten note on the then most recent response from NPRC, 
presumably from someone at the RO, indicating that the 
service medical records could not be located.  The response 
from NPRC associated with the folder in February 2004 
suggests that a clinical record(s) was available, and was 
being mailed; however, it appeared that the RO never received 
the record, or it was otherwise lost.  Therefore, the Board 
was of the 
opinion that another request should be made to obtain any 
clinical records available, in the hope that the service 
department had a copy of the clinical record(s) purportedly 
mailed to the RO.

Pursuant to the remand, the AMC inquired of NRPC as 
instructed.  The December 2004 NPRC reply reflects that the 
veteran's record was pulled from the stacks and thoroughly 
reviewed and no records, including the one which was the 
subject of the AMC inquiry, were found.  The only reference 
to any records found was the September 2000 NPRC reply which 
informed the RO that a clinical record was mailed.  The reply 
further stated that, presuming such a record was mailed, it 
could only be presumed that it was lost in transit.  The 
reply advised that a request for Morning/Sick Reports should 
be submitted for a search of alternative records of the 
Office of the Surgeon General.  The Board notes that the RO's 
request included a request that Morning/Sick Reports be 
provided, but apparently NPRC did not respond to it.

Two items concern the Board.  First, the SOC reflects that 
one document from the service medical records was found, a 
September 24, 1955, report which reflects that the veteran 
had osteoarthritis of the right knee, it was not incurred in 
the line of duty, it existed prior to his entry onto active 
duty, and that he was being discharged because of that 
disability.  The September 2000 rating decision which denied 
the claim did not list such a document among the evidence 
considered.  Further, the Board notes no such document 
currently of record in the claims file.  As noted in the 
prior remand, the veteran's DD Form 214 reflects that he was 
medically discharged for a condition that existed prior to 
his entry into active service, but it does not reflect the 
specific condition.

Second, the Board notes two NA Forms 13055 submitted by the 
veteran so that a search could be made of any existing 
alternative records.  One signed in October 1999, and one 
which was not dated by the veteran and bears no RO date-time 
stamp.  It is filed with other documents received from the 
veteran in January 2005.  A November 1999 Form 3101 bears a 
handwritten entry which reflects, "stopped 12-20-99 sent 
hard copy as instructed," and is followed by, assumedly, the 
initials of the RO employee who made the entry.  The Board 
notes no evidence in the claims file that the January 2005 
form was forwarded to NPRC.  Further, the claims file 
reflects no record of a NPRC response or report of action on 
either request.

The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of a claim, a heightened 
obligation to explain findings and conclusions, and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  Russo v. Brown, 9 Vet. App. 46 
(1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see 
also Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  
Thus, the Board deems further efforts at development to be 
indicated to attempt to resolve these uncertainties.

Accordingly, the case is REMANDED for the following:

1.  The RO should review any files or 
records related to the veteran still 
extant at the RO to determine if there 
was a document from the veteran's 
service medical records dated September 
25, 1955, which addressed his right 
knee.  If so, that document should be 
associated with the claims file.  If not 
located, a notation to that effect 
should be made in the claims file.

2.  After the above is complete, If not 
already done, the RO should submit the 
January 2005 NA Form 13055 to the NPRC.  
If the form was previously submitted, 
resubmit it and ensure the NPRC responds 
with a negative reply or provides any 
available records.  Should any records 
be located, the RO must determine 
whether an appropriate examination, with 
a nexus opinion, should be obtained.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

